Chase, Ch. J.
delivered the opinion of the court. In the ejectment brought by the lessee of Boreing, for Boreing’s Habitation Rock, against Singéry, the question in issue between the parlies, on the different locations on the plots, was, who was entitled to that part of Borcing’s Habitation Rock which was covered by or included within Singcry’s Trovling Streams? This question might have been decided on the different certificates and grants of the parties, and such evidence as might have ascertained what was the true location of the respective tracts claimed by the litigating parlies. It appears by the record and testimony in this case, that the certificate and grant of Singe« ry’s Fronting Streams are older than the certificate and grant ot Boreing’s Habitation Rock, and would have a preference, so far as the conflicting grants interfered.
To repel the defendant’s defence, and to impeach his-title, the plaintiff offered to prove, that the certificate of Singery’s Fronting Streams was forged, and the evidence for that purpose was admitted by the' court; and such evidence could not have been deemed admissible by the court, only on the ground that if it was proved to be forged, the grant obtained on it was fraudulent, and could not have' any operation in law to pass the land to the defendant.That decision must rest on the principle, that what commences in iniquity must transmit its impure or deleterious-quality to the grant which was intended to perfect or complete the title of the party, and will invalidate it, unless the Proprietary was apprised of the nial-practice before the issuing the grant. The evidence in a court of law,- and in a court of equity, to impeach them, is the same* parol evidence being admissible in both — the effect and final result is the same. In chancery the patent is- vacated, and the judgment and decree are declared tobe nullities, and the party is enjoined from proceeding further on *497them. Is a court oF law, the judgment is tíiát they cannot and da not transfer or pass any right or interest. lit d court of law, the mode of examination is'preferable, be* . . r . . ;. . Cause the evidence is better sifted, and ihore critically inquired into, and the credit of the witnesses is better tested. Where frauds áre clearly established,1 the courts of law arid a court of chancery have concurrent jurisdiction. Ill Some cases it may bd necessary to resort to a court of chancery to compel á discovery of facts and circumstances, which are confined to the knowledge of the parties, in order to prove a fraud; which, it is believed, is the only reason why the applications áre more frequent, in cases of fraud, to the court of chancery* than to a court of law. If the evidence was iriiproperly admitted because the" Operation of a grant cannot bd questioned in' a court of law for fraud in obtaining it,- then the verdict of the jury, finding for the defendant, cannot conclude the' plaintiff as to the fact whether the certificate wás forged or not. But what principle is it which allows a court of law to be competent to inquire into fraud and collusion in obtaining a judgment or decree, and to declare such judgment or decree inoperative to pass any right or interest, which does not extend to a patent? A judgment or decree must stand on as high authority as a patent. In this case the fact of forgery came before the court arid jury collaterally, and was not directly in question, the issue between the parlies being, who liad the right of possession to tlie land in controversy? and therefore the verdict cannot be received as evidence to prove that the certificate was not forged. It may very well be questioned, as the court were not called on, arid did not direct the jury if they found the certificate forged* that nothing passed by the patent; and as the jury might suppose, notwithstanding the certificate was forged, that the prior grant ought to prevail, and could not be' affected by it, Whether the verdict Could conclude the plaintiff if the fact of forgery had been directly in issue.
Although on a bill in chancery charging forgery, the de« fendatit cannot be compelled to answer any fact which will criminate himself, yet the court of chancery has jurisdiction over the easel and on proof of the forgery, by which a fraud has been committed, will grant lelief by vacating the grant or deed from whence the injury has arisen, or *498will make such decree as the circumstance's of the case fendef necessary.
The coijrt
aré of Opinion, that the forgery of the certificate of Singefy's Trending Streams, and the fraud consequent thereon, have been fully established, and affiroi the decree of the court of chancery, with costs to the appellee.
Gantt, J. dissented.
DECREE affirmed?